Detailed Action
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response and amendment of 12/1/2021 are acknowledged. Claims 1 and 11 have been amended. New claims 60-64 have been added.

Status of Claims
3.      Claims 1, 4, 5, 7, 9, 11, 13, 16-17, 19-28, 30, 32-34,36 and 60-64 are pending. Claims 1 and 11 have been amended. New claims 60-64 have been added.
Claims 2-3, 6, 8, 10, 12, 14-15, 18, 29, 31, 35 and 37-59 have been canceled by a previous amendment. Claims 1, 4, 5, 7, 9, 11, 13 and 60-64 are under consideration. Claims 16-17, 19-28, 30, 32-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2021.

Rejection Withdrawn
Claim Rejections - 35 USC § 103
4.    Rejection of  claims  1, 4, 5, 7, 9, 11 and 13  under 35 U.S.C. 103 as being un-patentable over EP 0414404 A2 and EP 0761096 in view of AU 2011201771 ( All art of record, applicants’ search report) and DeChant et al. US 20050244394 is withdrawn in view of Applicants’ response and amendment  of 12/1/2021.

Rejoinder
5.    Claims 1, 4, 5, 7, 9 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, 01/01/2021 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 11, 19-28,30, 32-34, 36 and 60-64 are, directed to the invention(s) of groups III and IV require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I and II as set forth in the Office action mailed on 01/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
6.    Authorization for this examiner’s amendment was given in an interview with Alice M. Bonnen reg# 57,154 on 3/11/2022.
Please cancel claims 11, 19-28,30, 32-34, 36 and 60-64. 

Allowable Subject Matter
7.    Claims 1, 4-5, 7, 9, 13 and 16-17 are allowed. Claims are renumbered 1-8 respectively. 
The following is an examiner’s statement of reasons for allowance: 
The claims are free of prior art. 
 The claims are drawn to a ready to use liquid larvicide composition consisting essentially of Bacillus thurigiensis (Bt) fermantate, propionic acid and water.
 The closest prior art EP 0414404 A2 and EP 0761096 in view of AU 2011201771 (All art of record) do not anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645   
March 11, 2022
/JANA A HINES/Primary Examiner, Art Unit 1645